Mowbray, C. J.,
dissenting:
Questions of negligence are properly brought before a jury or finder-of-fact. The present case never made it to a jury because the district court ruled that immunity barred the action. The district court was wrong.
The present action centers around an accident that occurred at the intersection of Claymont Street and Flamingo Road in Clark *431County, Nevada. Prior to the date of the accident, respondent, Clark County, received numerous reports from the Las Vegas Metropolitan Police Department and the Nevada Department of Transportation, as well as various citizens and groups of citizens, regarding the hazardous nature of the intersection in question. Clark County ignored these reports. The present accident ensued and appellants brought a third-party complaint against Clark County.
Clark County moved to dismiss the action based upon NRS 41.032(2) which confers immunity to governmental entities for failure to exercise a discretionary function. Respondent contended that the installation of traffic control devices was discretionary, even where the intersection was known to be hazardous. The district court agreed.
I conclude that immunity is not present in the instant case. Determination as to whether traffic control devices should be installed are essentially operational in nature. See Foley v. City of Reno, 100 Nev. 307, 309, 680 P.2d 975, 976 (1984) (decision to construct intersection discretionary, but once the decision was made, city was obligated to maintain standard of reasonable safety); State v. Webster, 88 Nev. 690, 693-694, 504 P.2d 1316, 1319 (1972) (once decision to construct controlled-access freeway was made, state had obligation to maintain reasonable standard of safety); Harrigan v. City of Reno, 86 Nev. 678, 680, 475 P.2d 94, 95 (1970) (once having decided to construct parking lot, city was obligated to maintain reasonable standard of safety). Since such decisions are operational rather than discretionary, NRS 41.032(2) does not apply.1
The issue of negligence should be presented to a jury. This is particularly true where the city allegedly knew of the hazardous nature of the intersection and failed to take action. See Butler v. Bogdanovich, 101 Nev. 449, 451, 705 P.2d 662, 663 (1985) (immunity will not bar actions based on the public entity’s failure to act reasonably after learning of a hazard). To cloak the city with immunity under such circumstances is unwise and unfair.
I would reverse the order of the district court and allow appellants to proceed on their original cause of action.

The majority concludes that dicta in Crucil and LaFever bars suit against a municipality for failure to install a traffic signal. However, Crucil merely cites to LaFever, and LaFever is inapplicable as it deals with another issue entirely (mandatory assignment of a traffic control officer to direct traffic). Thus, the court is free to adopt the more enlightened approach suggested by Foley, Webster, and Harrigan.